Title: From Thomas Jefferson to Benjamin Franklin, 23 December 1786
From: Jefferson, Thomas
To: Franklin, Benjamin



Dear Sir
Paris Dec. 23. 1786.

I have received your favor of Oct. 8. but the volume of the transactions mentioned to come with it, did not; but I have received one from Mr. Hopkinson. You also mention the diplomas it covered for other persons, and some order of the society relative to myself, which I suppose were omitted by accident and will come by some other conveiance. So far as relates to myself, whatever the order were, I beg leave to express to you my sense of their favor and wish to merit it. I have several livraisons of the Encyclopedie for yourself and Mr. Hopkinson which shall be sent in the spring when they will be less liable to injury. Some books also which I received from Baron Blome must await that conveiance. I receive some discouraging accounts of the temper of the people in our new governments. Yet were I to judge only from the accounts given in the public papers I should not fear their passing over without injury. I wish you may have given your opinion of them to some of your friends here, as your experience and knowlege of men would give us more confidence in your opinion. Russia and the Porte have patched up an accomodation through the mediation of this court. The coolness between Spain and Naples will remain, and will occasion the former to cease intermedling with the affairs of the latter. The Dutch affairs are still to be settled. The new King of Prussia is more earnest in supporting the cause of the Stadholder than his uncle was, and in general an affectation begins to shew itself of differing from his uncle. There is some fear of his throwing himself into the Austrian scale in the European division of power. Our treaty with Marocco is favourably concluded thro’ the influence of Spain. That with Algiers affords no expectation. We have been rendered anxious here about your health, by hearing you have had a severe attack of your gout. Your friends here are in general well. Remarkeable deaths are the Dutchess of Chabot of the house of Rochefoucault, Beaujon, and Peyronet, the architect who built the bridge of Neuilly and was to have begun one the next spring from the place Louis XV to the Palais Bourbon. A dislocated wrist, not yet re-established, obliges me to conclude here with assurances of the perfect esteem and respect with which I have the honour to be your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

P.S. Will you permit my respects to your grandson Mr. Franklin to find their place here?

 